Citation Nr: 0304013	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of injuries to the right ulna and right radius of 
the major upper extremity, currently evaluated as 10 percent 
disabling after a 20 percent deduction for preexisting 
impairment prior to service under the provisions of 38 C.F.R. 
§ 4.22 (2002).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1977 to February 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the appeal in July 1993, May 1995, and 
December 1996.  In August 1997, the Board issued a decision 
denying the claim for a higher rating.  By Order, dated in 
June 1998, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion vacating and remanding 
the Board's decision.

The Board remanded the appeal to the RO in November 1998, 
December 1999 and November 2000.  In April 2001, the Board 
issued a decision denying the claim for a higher rating.  By 
Order, dated in November 2001, the Court granted a joint 
motion vacating and remanding the Board's decision.  Copies 
of the joint motions and Court's orders have been included in 
the veteran's claims file.


REMAND

The November 2001 joint motion, that was granted by the 
November 2001 Court's order, specifically directs the Board 
to consider whether a November 1999 statement of a registered 
nurse constitutes new and material evidence as to the issue 
of whether it was appropriate to "offset" the initial 30 
percent rating by 20 percent to account for the veteran's 
preexisting disability in the right ulna and radius.

The issue of whether new material evidence has been submitted 
to reopen a claim of whether a 20 percent deduction for pre-
existing impairment prior to service, under the provisions of 
38 C.F.R. § 4.22, for postoperative residuals of injuries to 
the right ulna and right radius of the major upper extremity, 
is appropriate, is inextricably intertwined with the current 
issue of entitlement to an increased rating.  Therefore, the 
RO must adjudicate the former issue before the Board can 
review either issue.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should review the veteran's 
claim regarding whether new material 
evidence has been submitted to reopen a 
claim of whether a 20 percent deduction 
for pre-existing impairment prior to 
service, under the provisions of 38 
C.F.R. § 4.22 for postoperative residuals 
of injuries to the right ulna and right 
radius of the major upper extremity, is 
appropriate.  The RO should notify the 
veteran of its decision and the veteran 
should be provided an opportunity to file 
a notice of disagreement with any 
decision that is adverse to the veteran.  
All appropriate appellate procedures 
should be followed with respect to an 
appeal of any adverse decision.

2.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for postoperative residuals of 
injuries to the right ulna and right 
radius of the major upper extremity.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




